DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Deng, WO 2019/200819 A1 (US 10,634,958 B1 equivalence).
Claim 1 is anticipated by Deng’s figures 1-2, 7 and accompanying text which discloses a display panel comprising:
. an upper substrate, e.g., top substrate (see fig. 1)
. a lower substrate, e.g., bottom substrate
. a thin film transistor (TFT) layer 20 disposed on a side of the lower substrate (see S1)
. a color resist layer 201/202 or 41/42 (see S2)
. an integrated isolating layer a black matrix formed structure, e.g., spacer 101/102.
Re claims 2 and 8, wherein the color resist layer comprises: a color resist stage corresponding to the isolating layer and protruding toward the upper substrate; the isolating layer comprises: a main isolating pillar 101 and a sub-isolating pillar 102, wherein a thickness of a color resist stage corresponding to the main isolating pillar is greater than a thickness of a color resist stage corresponding to the sub-isolating pillar (see fig. 1).
Re claim 3, wherein the color resist stage comprises stacking color resists having two different colors (see fig. 7).
Re claims 9-10, Deng discloses the TFT layer 20 that inherently including a first metal layer (e.g., gate), a first insulating layer (e.g., gate insulating), an active layer, a second metal layer (e.g., drain/source), and a second insulating layer (according to the TFT structural), wherein the protruding stage corresponding to the main isolating pillar is constituted of the first metal layer, the first insulating layer, the active layer, the second metal layer, and the second insulating layer sequentially stacked, and the protruding stage corresponding to the sub-isolating pillar is constituted of the first metal layer, the first insulating layer, and the second insulating layer sequentially stacked (see fig. 7).
Re claims 12-16, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.  In addition, the step of forming the color resist by ink-jet printing is well known in the display art for forming a color filter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, WO 2019/200819 A1 (US 10,634,958 equivalence), in view of Hwang et al., US 10,481,425. 
Re claims 4-6, Deng discloses the claimed invention as described above except for a stacked of three color resists in which a thickness of the third color resist is greater than a thickness of the first and second color resists.  Hwang et al. do disclose a stacked of color resists 230_1, 230_3, 230_2 and its thickness of 230_2 is greater than that of 230_1 and 230_3 (see fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to employ a stacked of three color resists over the Deng’s device, as shown by Hwang et al., since it was known in the art for improving a display quality and reducing manufacturing cost (see col. 1, ln 51-57).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871